Citation Nr: 1446888	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  11-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence prior to May 31, 2011, and in excess of 70 percent from May 31, 2011, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD with alcohol dependence prior to May 31, 2011.


REPRESENTATION

Appellant represented by:	Gentry C. M. Hogan, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter



ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial rating of 30 percent for PTSD with alcohol dependence, effective August 31, 2006.  In an August 2011 Decision Review Officer decision and accompanying statement of the case, the Veteran was assigned a 70 percent rating for his psychiatric disability and a total disability rating based on unemployability, effective May 31, 2011.  

In April 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the proceeding is of record.

When this case was before the Board in January 2014, it was remanded for further development. 

The record before the Board consists of electronic records within the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the period of the claim, the Veteran's PTSD with alcohol dependence has resulted in occupational and social impairment that more nearly approximates total than deficiencies in most areas.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 100 percent for PTSD with alcohol dependence have been met throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

Psychiatric disability is rated at 30 percent when it results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although the Veteran can generally function satisfactorily, with routine behavior, self-care, and normal conversation, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, or mild memory loss, such as forgetting names, directions, or recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Psychiatric disability is rated at 50 percent when it results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (such as retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.
  
Psychiatric disability is rated at 70 percent when it results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Psychiatric disability is rated at 100 percent when it results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV)).

According to DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Factual Background

The Veteran was granted service connection for PTSD with alcohol dependence, rated at 30 percent disabling, effective August 2006.  The Veteran disagreed with the initial rating.  In an August 2011 decision, a Decision Review Officer granted an increased rating of 70 percent, effective May 31, 2011.  The Veteran contends that ratings in excess of 30 percent prior to May 31, 2011, and in excess of 70 percent from May 31, 2011, are warranted.

In June 2006, the Veteran stated that he only slept about two hours per night.  He stayed by himself because he did not like being around people.  He was always depressed.

Outpatient treatment records from August 2006 to March 2011 reveal that the Veteran consistently reported anxiety; depression; intrusive thoughts; nightmares; efforts to avoid thoughts, feelings, conversations, people, places, or activities associated with the stressor; markedly diminished interest or participation in significant activities; restricted range of affect; difficulty sleeping and concentrating; irritability; hypervigilance; and exaggerated startle response.  He occasionally had suicidal ideation and drug and alcohol use.  His GAF scores ranged from 35 to 58.

The Veteran's Social Security Administration records show he began receiving disability payments in May 2009 for PTSD, alcohol dependence, and other non-service-connected disabilities.  His daughter stated that he needed reminders to take a bath, brush his teeth, and take his medicine.  He did no chores or yard work because they caused him too much confusion.  His hobbies included watching TV, sitting outside, and seeing his grandchildren.  He was always stressed and anxious, had flashbacks, and did not sleep well.  Loud noises sometimes made him think he was back in Vietnam.  The Veteran reported in August 2009 that he had a few supportive friends and was able to get along with past workplace colleagues.  He received a GAF score of 55.

The Veteran was afforded a VA examination in November 2009.  He reported having nightmares, hallucinations, flashbacks, and difficulty sleeping; being easily startled, forgetful, and unable to concentrate; and isolating himself.  He avoided thoughts, feelings, and conversations about his time in Vietnam.  His mind was constantly wandering.  He became jumpy when he heard loud noises.  He had nightly hypervigilance, when he felt that he and his environment needed to be completely silent so that he could hear all noises around him.  He had no delusions or hallucinations.  He had no current suicidal or homicidal ideation, although he had had suicidal ideation in the past.  He had mild memory impairment such as forgetting names, directions, or recent events, but his thought processes, judgment, and abstract thinking were normal.  His symptoms were constant and affected his daily functioning.  

He described his relationship with his children as "fine" and felt detached from everyone except them.  However, he added that he did not like to be around people other than his grandchildren.  He avoided people in general but specifically did not like to associate with other veterans who spoke about their time in the war.  He had lost all interest in things and had no hobbies.  He had to stop working a few years ago because he was in constant pain, unable to stand or walk for more than a few minutes at a time, and had poor memory and concentration.   

The examiner assigned a GAF score of 50 and concluded that the Veteran's psychiatric symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and normal conversation.   

In a December 2009 statement, the Veteran claimed that he started drinking and then using cocaine when he left service to keep his terrible memories locked away.  He did not talk to anyone about his experiences in Vietnam.  He felt guilty if he showed emotion to his family because he knew the men he saw die in Vietnam could not go home to their families.  This had caused him to become aloof and distant from his family as long as he had known his children, who wanted very little to do with him.  His wife left him because she could no longer stand to be around him.  

He had uncontrollable anger, which had led him to losing many jobs because people did not want to work with him.  He also could not focus long enough to complete his duties at any one job.  This had been a continuous problem since service.  When he did have jobs, they were the type that kept him separated from people.  Eventually, he lost those too because he would get mad and blow up at somebody.  He had also gotten in trouble with the law because he had threatened to kill people who had walked through his yard at night.  He had trouble sleeping and had several nightmares per week.  He had no appetite.  He stayed alone in a camper and did not want to see anyone else at all.  He had had several suicide attempts and constantly felt helpless.  

The Veteran's daughter stated in December 2010 that he was unable to be around large crowds and was easily startled.  He once stayed in a tree in his yard all night waiting for some people who had been trespassing through the yard.  He was always patrolling the perimeter of his home and checking the locks.  

The Veteran testified at a hearing with a Decision Review Officer in April 2011 that he had stopped working several years ago and could not get a job because people thought he was crazy and did not know how to get along with him.  He did not feel he could manage money because he had problems with remembering to do things.  He had nightmares and woke up sweating.  He had daily intrusive thoughts.  His memory came and went.  He had friends that came over occasionally, but he generally did not like being around people.  However, his mood had improved with medication and he was no longer as anxious as before.  

The Veteran's daughter testified that he had been living with her for three years because he was unable to hold down a job and was drinking a lot.  He never wanted to be around people and had trouble remembering things.  She frequently had to remind him to do such things as take a bath.  He had no motivation to complete activities of daily living or take his medicines.  He had mood swings and angered easily.  His friends came over less than before because he always talked to them about Vietnam.  He was depressed and could not do anything for himself anymore.  

The Veteran was afforded another VA examination in May 2011.  He reported that after service, he drank heavily to prevent himself from thinking about Vietnam.  He was only able to sleep a few hours at a time.  He had nightmares and frequent flashbacks about the war.  He was always hypervigilant and felt like someone was out to get him.  He avoided being around people and did not have many friends.  He stayed at home most of the time and did not enjoy any usual activities.  He tried to avoid anything that reminded him of the war and did not talk about it.  At times he felt helpless and hopeless and had some thoughts of suicide but did not act on them.  He had no panic attacks, delusions or hallucinations.  His thought processes, memory, and judgment were normal.  The examiner concluded that his symptoms caused occupational and social impairment with deficiencies in most areas as evidenced by difficulty in adapting to stressful circumstances and inability to maintain effective relationships.

The Veteran's friend wrote in January 2012 that he went to the Veteran's house from time to time.  The Veteran appeared impatient, hyper, anxious, and nervous.  Most of the time he talked about his childhood and Vietnam.  He often repeated the same stories.  

Analysis

The Board finds that throughout the period of the claim, the Veteran's psychiatric disability has resulted in occupational and social impairment that more nearly approximates total than deficiencies in most areas.  The Veteran reported having constant symptoms such as anxiety, depression, nightmares, intrusive thoughts, difficulty sleeping, hypervigilance, and a diminished interest in activities.  He had attempted suicide several times in the past.  He drank alcohol to prevent himself from thinking about Vietnam.  His daughter frequently had to remind him to complete simple activities of daily living, such as bathing, brushing his teeth, and taking his medicine.  His only hobbies were watching TV and sitting outside.  His GAF scores ranged from 35 to 58, reflecting moderate to serious psychiatric symptoms.  

Additionally, the evidence shows that the Veteran was unable to obtain or maintain a job.  He stated in April 2011 that he could not get a job because people thought he was crazy and did not know how to get along with him.  He had been fired from previous jobs because he easily became angry at co-workers and could not focus enough to complete his duties.  Keeping a job had been difficult ever since separation from service.  He had not worked in several years and was drinking a lot, so he had to live with his daughter.  He started receiving Social Security disability pay in May 2009, due in part to his PTSD and alcohol dependence.  

The Veteran also was unable to establish and maintain effective relationships.  Although he lived with his daughter and liked to see his grandchildren, he repeatedly stated that he did not like being around people and was unable to be around large crowds.  He felt detached from everyone except his children and grandchildren.  His wife left him because she could no longer stand being around him.  He had friends that came over occasionally, but they began visiting him less and less because he always talked to them about Vietnam.  

Accordingly, the Board is satisfied that a 100 percent rating is warranted for the Veteran's PTSD with alcohol dependence throughout the period of the claim.


ORDER

A disability rating of 100 percent for PTSD with alcohol dependence is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


